Name: Commission Regulation (EEC) No 188/82 of 27 January 1982 altering the components used to calculate the differential amounts for colza and rape seed
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 1 . 82 Official Journal of the European Communities No L 20/25 COMMISSION REGULATION (EEC) No 188/82 of 27 January 1982 altering the components used to calculate the differential amounts for colza and rape seed Whereas, pursuant to Regulation (EEC) No 878/77, a new representative rate is applicable for the Italian lire with effect from 1 July 1982 ; whereas this fact should be taken into account when fixing the components used to calculate the differential amounts for colza and rape seed ; Whereas, because of the technical operation of the system of differential amounts in its present form, this change may place unjustified burdens on those concerned ; whereas it is possible to avoid this by fixing, for a transitional period, components which vary according to the date on which the subsidy or export refund is fixed in advance and to the date on which the colza seed is placed under inspection or exported ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1 966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 3454/80 (2), Having regard to Council Regulation (EEC) No 878/77 of 26 April 1977 on the exchange rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 3398/81 (4) ; Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza and rape seed (  *), as last amended by Regula ­ tion (EEC) No 852/78 (6), and in particular Article 3 thereof, Whereas Commission Regulation (EEC) No 2300/73 of 23 August 1 973 f), as last amended by Regulation (EEC) No 3476/80 (8), laid down detailed rules of application for Regulation (EEC) No 1569/72 ; whereas the components used to calculate the differential amounts were fixed by Regulation (EEC) No 2900/81 (9), as last amended by Regulation (EEC) No 3464/81 ( ,0) ; HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 2900/81 is hereby replaced by the Annex hereto . Article 2 This Regulation shall enter into force on 1 February 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 January 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No 172, 30 . 9 . 1966, p . 3025/66 . (2) OJ No L 360, 31 . 12 . 1980, p . 16 . (3) OJ No L 106, 29 . 4. 1977, p . 27. (4) OJ No L 344, 30 . 11 . 1981 , p . 1 . O OJ No L 167, 25 . 7 . 1972, p . 9 . (6) OJ No L 116, 28 . 4 . 1978 , p . 6 . Q OJ No L 236, 24. 8 . 1973, p . 28 . (8) OJ No L 363, 31 . 12. 1980 , p . 71 . (9) OJ No L 287, 8 . 10 . 1981 , p . 5. H OJ No L 348 , 4 . 12 . 1981 , p . 16 . No L 20/26 Official Journal of the European Communities 28 . 1 . 82 ANNEX Subsidy or refundTarget price corrective (coefficient to be applied) corrective (coefficient to be applied) Differential component (coefficient to be applied to the target price) 1 . Colza and rape seed, processed for oil production in Germany or exported from that country : + 0-0929 0 0929  harvested in Germany  harvested in the Netherlands  harvested in the BLEU  harvested in France  harvested in Denmark  harvested in Ireland  harvested in the United Kingdom  harvested in Italy 0-0420 00920 01058 0-0920 . 0-0920 0-0033 0-1438 (a) 0-1222 (b) 2 . Colza and rape seed, processed for oil production in the Netherlands or exported from that country : + 0-0531 0-0531 0-0438harvested in Germany harvested in the Netherlands harvested in the BLEU harvested in France harvested in Denmark harvested in Ireland harvested in the United Kingdom harvested in Italy 0-0520 0-0666 0-0520 0-0520 0-1063 (a) 0-0837 (b) 0-0404 N Ni 0-1013 0-0550 3 . Colza and rape seed, processed for oil production in the BLEU or exported from the BLEU :  harvested in Germany  harvested in the Netherlands  harvested in the BLEU  harvested in France  harvested in Denmark  harvested in Ireland  harvested in the United Kingdom  harvested in Italy 0-0152 0-0976 0-0571 (a) 0-0333 (b) 4 . Colza and rape seed, processed for oil production in Denmark or exported from that country : Ni Ni 0-1013 0-0550  harvested in Germany  harvested in the Netherlands  harvested in the BLEU  harvested in France  harvested in Denmark  harvested in Ireland  harvested in the United Kingdom  harvested in Italy 0-0152 0-0976 0-0571 (a) 0-0333 (b) 5 . Colza and rape seed, processed for oil production in France or exported from that country :  0-0144 + 0-0144 0-1183 0-0713 0-0155 0-0155 0-0155 0-1146 harvested in Germany harvested in the Netherlands harvested in the BLEU harvested in France harvested in Denmark harvested in Ireland harvested in the United Kingdom harvested in Italy 0-0425 (a) 0-0187 (b) 28 . 1 . 82 Official Journal of the European Communities No L 20/27 Target price Subsidy or refund corrective corrective Differential component (coefficient (coefficient to be (coefficient to be to be applied to the target price) applied) applied) 6. Colza and rape seed, processed for oil production in the United Kingdom or exported from that country : + 0-0899  0-0899 +   harvested in Germany 0-0033  harvested in the Netherlands  0-0388  harvested in the BLEU  0-0890  harvested in France  0-1028  harvested in Denmark  0-0890  harvested in Ireland  0-0890  harvested in the United Kingdom    harvested in Italy  0-1410 (a) 01193 (b) 7 . Colza and rape seed, processed for oil production in Ireland or exported from that country : Nil Nil +   harvested in Germany 0-1013  harvested in the Netherlands 0 0550  harvested in the BLEU   harvested in France  0-0152  harvested in Denmark    harvested in Ireland    harvested in the United Kingdom 0-0976   harvested in Italy  0-0571 (a) , 0-0333 (b) 8 . Colza and rape seed, processed for oil production in Italy or exported from that country :  0-0595 (a) + 0-0595 (a) +   0-0334 (b ) + 0-0334 (b)  harvested in Germany 0-1680 (a ) 0-1392 (b)  harvested in the Netherlands 01189 (a)  0-0913 (b)  harvested in the BLEU 0-0606 (a)  0-0344 (b )  harvested in France 0-0444 (a)  0-0190 (b)  harvested in Denmark 0-0606 (a)  0-0344 (b )  harvested in Ireland 0-0606 (a)  0-0344 (b)  harvested in the United Kingdom 0-1641 (a )  0-1354 (b)  harvested in Italy   (a) For a subsidy or an export refund prefixed from the date on which this Regulation enters into force and for putting under control or for export until 30 June 1982 . (b) For a subsidy or an export refund prefixed from the date on which this Regulation enters into force and for putting under control or for export from 1 July 1982.